Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered December 17, 2007 in an action for, inter alia, strict products liability. The order, among other things, granted the motions of defendants Medtronic, Inc., Medtronic Sofamor Danek, Inc., Medtronic Sofamor Danek, USA, Inc., Regeneration Technologies, Inc., Mercy Hospital of Buffalo, and Catholic Health System, Inc. to dismiss the complaint against them.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court. Present—Scudder, EJ., Martoche, Fahey, Garni and Pine, JJ.